Case: 1:17-cv-01165-PAB Doc #: 152-3 Filed: 02/11/20 1 of 2. PagelD #: 1831

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DALONTE WHITE, ) CASE NO. 1:17-cv-01165
)
Plaintiff ) JUDGE PAMELA A. BARKER
) MAGISTRATE JUDGE GREENBERG
v. )
) DECLARATION OF
CITY OF CLEVELAND, et al., ) SERGEANT MARGARET SUDY
)
Defendants )
1, I am an adult who is competent to make this declaration pursuant to 28 U.S.C.A.

§ 1746 and I have first-hand knowledge of the facts set forth herein, as a Sergeant of the
Cleveland Division of Police (CDP), Cleveland, Ohio.

2. I have been employed by CDP since 1990. For the past three years
(approximately), I have been the Officer-In-Charge of the CDP Technology Integration Unit
(TIV).

3. The TIU supports the Law Enforcement Records Management System (LERMS)
application. LERMS serves as CDP’s record management system of record. LERMS has been
in place since approximately November 15, 2015. Before implementing LERMS, TIU
completed a thorough assessment of the LERMS modules, interfaces, and functionality, and
approved Final System Acceptance. The Final System Acceptance was in August 2016.

4. LERMS is used by CDP to search for police reports, whether requested by a
citizen in the form of a public records request; or requested by an attorney in the course of
discovery in a lawsuit. When a name is used as a search term, such as “Dalonte White,” LERMS
searches for the name as a Subject (e.g., Offender, Victim, Witness, etc.) in the police report and

does not search the Narrative of the police report for the name.
Case: 1:17-cv-01165-PAB Doc #: 152-3 Filed: 02/11/20 2 of 2. PagelD #: 1832

I declare under penalty of perjury that the foregoing is true and correct. Executed on

[date] 2G. // , 2020.

WMhiigetel el, fv

Signed, MARGARET SUDY, Sergeant, Cleveland Division of Police

 
